Citation Nr: 9910705	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating greater than 70 percent for post-
traumatic stress disorder (PTSD), for the periods from 
January 1, 1995 to February 27, 1995, and from June 1, 1995 
to February 19, 1998.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the VA RO 
which granted service connection for PTSD and assigned an 
initial rating; the veteran appealed for a higher rating.  
Various RO rating decision collectively resulted in 
establishment of service connection for PTSD effective from 
October 23, 1994, with the following ratings for the 
condition: a temporary total hospital rating (38 C.F.R. 
§ 4.29 from October 23, 1994 to January 1, 1995; a 70 percent 
rating from January 1, 1995 to February 27, 1995; a temporary 
total hospital rating from February 27, 1995 to June 1, 1995; 
a 70 percent rating from June 1, 1995 to February 19, 1998; 
and a 100 percent schedular rating from February 19, 1998.

Given the procedural background, the Board construes the 
issue on appeal to be entitlement to a PTSD rating greater 
than 70 percent during the periods from January 1, 1995 to 
February 27, 1995, and from June 1, 1995 to February 19, 
1998.  See Fenderson v. West, 12 Vet.App. 119 (1999).


FINDING OF FACT

The veteran's PTSD resulted in total social and industrial 
(occupational) impairment during the periods from January 1, 
1995 to February 27, 1995, and from June 1, 1995 to February 
19, 1998.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD are met for 
the periods from January 1, 1995 to February 27, 1995, and 
from June 1, 1995 to February 19, 1998.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130, Code 9411 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1966 to September 1968, including service in Vietnam from 
1967-1968.  Service medical records are negative for a 
psychiatric condition.  

The veteran filed his original claim for service connection 
for PTSD in June 1993.  

The veteran was hospitalized at a VA medical center (VAMC) 
from June to July 1993, primarily for treatment of alcohol 
dependence.  Other diagnoses included dysthymia and 
personality disorder traits.  

Diagnoses on VA examination in August 1993 included an 
adjustment disorder, alcohol dependence, and passive 
aggressive personality features.  PTSD was not diagnosed.  
Other records from August 1993 show the veteran was being 
sent to jail, apparently for a drunk driving offense.

In a September 1993 decision, the RO denied the veteran's 
claim of service connection for PTSD, and he did not appeal.  

In November 1994, the veteran filed an application to reopen 
the claim for service connection for PTSD.  

A VA hospital summary shows the veteran was admitted to a 
PTSD treatment program from October 23, 1994 to December 
1994.  He had complaints of depression, survival guilt, 
hyperstartle reaction, and outbursts of rage.  He reported 
recurrent and repetitive nightmares about his past combat 
experience and a flashback in 1992.  He reported he had not 
worked since 1992 due to a back disorder and depression.  He 
was last in jail in 1993.  The veteran reported he was 
divorced and his children were grown.  The diagnoses were 
PTSD, and mixed substance abuse in remission.  Psychosocial 
stressors were noted as severe due to past combat experience.  
Global Assessment of Functioning (GAF) was described as 
impaired social and occupational function.  

On a VA examination in March 1995, diagnoses were PTSD, and 
alcohol abuse in remission.  The GAF score was 48.

Reports show that the veteran participated in a VA PTSD 
residential rehabiliation program from March through May 
1995.  He reportedly made significant progress in group 
therapy and was in stable condition, with no severe PTSD 
symptoms upon discharge from the program.  It was recommended 
that he have ongoing treatment since PTSD symptoms were 
likely to continue.  It was noted that his PTSD was chronic 
and resulted in impairment of his ability to form 
relationships, interact socially, and to find or keep steady 
employment.  

On a VA social survey and psychiatric examination in June 
1995, the veteran described Vietnam experiences.  He stated 
that he worked as a boilermaker from 1970 to 1993 for several 
different employers but stopped working because of trouble 
with concentration that he felt might be a danger to others.  
He indicated that he lost several jobs as a boilermaker due 
to his negative attitude and difficulty with authority 
figures.  He reported a very extensive history of alcohol 
abuse, which resulted in several arrests and a 90-day 
incarceration.  He stated that he was isolated and had 
difficulty relating to others expect when under the influence 
of alcohol.  He reported that he had been sober for the past 
two years.  He indicated that in 1991 he had what appeared to 
be visual hallucinations about the Vietcong as well as, 
nightmares occurring two times per month.  The examiner noted 
that he had good personal hygiene and an appropriate affect.  
Reality testing and memory were intact.  It was noted that he 
had poor eye contact and shifted his gaze when details of his 
history were requested.  The diagnoses were depressive 
disorder, not otherwise specified, alcohol dependence, in 
full remission, and personality disorder, not otherwise 
specified.  The GAF score was 65, said to represent moderate 
occupational and social impairment because of his personality 
traits, history of alcohol abuse, and depression. 

In August 1995, the veteran underwent a VA psychological 
evaluation including a Minnesota Multiphasic Personality 
Inventory (MMPI).  The diagnostic impression was PTSD, 
chronic, severe.  The GAF score was 41-50.  

In November 1995, the doctor who performed the June 1995 VA 
examination provided an addendum to that examination.  He 
noted that, after reviewing psychological test results, the 
final diagnosis was PTSD.

In November 1995, the RO granted service connection for PTSD.  
[The various ratings assigned then and thereafter are 
summarized in the introduction of the present Board 
decision.]

In April 1996, the veteran was admitted to a VAMC domiciliary 
PTSD stabilization program.

A June 1996 letter from a union official relates that the 
veteran was not capable of performing boilermaker work due 
mainly to temper, concentration, and memory problems.

On VA examination in July 1996, the diagnoses were PTSD, 
depressive disorder, and personality disorder.  The GAF score 
was 50, described as serious impairment in social and 
occupational functioning due to persistent symptoms of PTSD 
with depression.  

In a January 1997 letter, a union official indicated that the 
veteran had considerable difficulty remaining on any job for 
more than a few days (when he last worked in 1993).  He 
stated that the veteran was unable to deal with stressful 
work situations and was often fired or quit jobs that he 
acquired through the union.  He also indicated that the 
combination of drugs that he took to treat PTSD symptoms 
posed a risk in employment situations.  He recommended that 
the veteran be deemed unfit for gainful employment.  

In a March 1997 statement, a VA readjustment counseling 
therapist said that the veteran's PTSD symptoms have worsened 
since he had been in a PTSD program.  The veteran reportly 
was isolated, constantly angry, had constant nightmares, and 
no involvement with his family.  

During an RO hearing in March 1997, the veteran testified 
that he had problems with anger, concentration, memory loss, 
and isolation.  He indicated that his problems with anger 
caused him to lose several jobs as a boilermaker.  He said he 
last worked in 1993.  He stated that he spent a lot of time 
at home rather than going out socially.  

In May 1997, the RO received records relating to the 
veteran's award of disability benefits from the Social 
Security Administration (SSA).  These records show that the 
veteran was awarded benefits in July 1995 based on a primary 
diagnosis of degenerative disc disease and a secondary 
diagnosis of depression, and that his disability began in 
July 1993.  The SSA decision noted he had PTSD and ongoing 
emotional impairment which has been exacerbated by his spinal 
injury.  It was noted that he suffered from a combination of 
severe medical impairments which limited his capacity to 
perform any substantial gainful activity since the alleged 
onset date of disability.  

On VA examination on February 19, 1998, the veteran reported 
that his PTSD symptoms had increased.  He stated that he had 
intrusive memories and hallucinations of combat hazards.  The 
veteran indicated that he was very isolated and that he spent 
most of his time in a "hooch-like" structure that he built 
on his property.  He stated that his sleep was interrupted 
and he frequently remained awake in a watchful vigilance.  He 
described increasingly deteriorated mental capacities, 
including problems with memory.  He related that he continued 
to have problems with the law and ongoing disputes with a 
neighbor.  Grooming and dress were marginal.  The examiner 
observed that he appeared anxious, nervous, and had 
considerable difficulty with eye contact.  His facial 
expressions shifted from blank and expressionless to 
depressed.  He was withdrawn with delayed motor activity.  
Thought content was intense with vivid recollections of 
Vietnam experiences.  On mental status examination, the 
veteran was oriented to person and place but was four days 
off regarding the day of the month.  The examiner noted that 
his abstractions were concrete, his insight limited and his 
judgment seemed marginally firm.  The diagnostic impression 
was significant maturation of previously diagnosed PTSD, 
chronic.  The examiner listed diagnoses of PTSD, depression, 
and a personality disorder.  The GAF was described as serious 
impairment in social, occupational, and familial functioning.  

II.  Analysis

The veteran's claim for a rating higher than 70 percent for 
PTSD, during the periods in question, is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107 (a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised.  The veteran's PTSD was initially evaluated under 38 
C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  This code provides that a 70 percent rating is 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity that 
there is severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
This revised code provides that a 70 percent rating is to be 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.  

The issue in this case is whether the veteran's PTSD was more 
disabling than 70 percent during the periods from January 1, 
1995 to February 27, 1995, and from June 1, 1995 to February 
19, 1998.  The hospital and outpatient records show little 
difference in the severity of the veteran's PTSD during these 
periods, compared with the severity of the condition which 
led to the assignment of a 100 percent schedular rating 
effective February 19, 1998.  The veteran received frequent 
residential and other PTSD treatment during the 1995-1998 
period; he was not working during this time; and he was 
awarded SSA disability benefits based in part on his PTSD.  
GAF scores varied during the time in question, but generally 
examiners suggested the veteran was virtually unable to work 
due to psychiatric symptoms.  The records also show non-
service-connected problems (e.g., a low back disorder, 
alcohol abuse) adversely affecting employability, but there 
is a reasonable doubt that during the 1995-1998 period the 
veteran's PTSD symptoms alone rendered him unable to obtain 
or retain employment (one of the alternative tests for a 100 
percent rating under the old criteria) and resulted in total 
occupational and social impairment (new criteria for a 100 
percent rating).

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that the veteran is entitled to a higher rating of 
100 percent for PTSD during the periods from January 1, 1995 
to February 27, 1995, and from June 1, 1995 to February 19, 
1998.  38 U.S.C.A. § 5107(b).


ORDER

A 100 percent rating for PTSD, for the periods from January 
1, 1995 to February 27, 1995, and from June 1, 1995 to 
February 19, 1998, is granted.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

